DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 21-22, 50, 52, 65 and 75-76 are amended in view of applicant’s response filed 1/13/2021.  Claims 2-3, 6-9, 15-17, 19-20, 24-26, 29-30, 32-49 and 53-54 are canceled.  Therefore, claims 1, 4-5, 10-14, 18, 21-23, 27-28, 31, 50-52 and 55-80 are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-14, 18, 22-23, 27-28, 31, 49, 51, 64-65, 67 and 73-74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McComb et al. US 9,452,487(McComb), or in the alternative, as being unpatentable over McComb.
McComb teaches cored wires comprising aluminum powder and magnetite on the inside and carbon steel outer sheath(col. 2 lines 19-22).  
Regarding claims 1 and 22-23, the cored wires as taught by McComb is materially the same as the claimed composition.  Additionally, the preamble “for thermally spraying to a substrate” merely states the intended purpose of claimed composition.  McComb also teaches that the combination of aluminum and magnetite is also commonly known as thermite(col. 3 lines 56-57), which creates an exothermic reaction when ignited and thermally spraying onto a substrate.  Additionally, since McComb’s core wires are materially the same as claimed, the examiner concludes that the core wires of McComb is capable of being used as a thermal spray composition as claimed and is inherently capable of undergoing the same exothermic reaction as claimed.
Alternatively, it would have been obvious to for one of ordinary skill in the art to have use the core wires of McComb as a thermal spray composition with expected success since the core wires of McComb is materially the same as the claimed thermal spray composition.
Regarding claims 11-14, 18, and 49,  the instant claims are directed to a composition product.  However, the recited limitations with respect to exothermic reaction are directed to process limitations.  Since the composition as taught by McComb is materially the same as claimed composition, the examiner concludes that 
Regarding claims 27-28, 31 and 73, the recited limitations are directed to the substrate subjected to a coating treatment by the claimed composition through an exothermic reaction.  The claimed substrate is independent from the scope of the claimed composition, and does not materially affect the claimed composition.  Therefore, the claimed substrate does not patentably distinguish the thermite composition of McComb.
Regarding claim 51, since the thermite composition of McComb is materially the same as claimed composition, the composition of McComb is inherently capable of forming a coating on a substrate as claimed.
Regarding claims 64-65, 67 and 74, the composition of McComb is materially the same as claimed composition.  Additionally, the preamble “for thermally spraying to a substrate” merely states the intended use for the claimed composition and does not contain any material limitations that patentably distinguish the claimed composition from the composition of McComb.
Claim(s) 1, 11-14, 18, 23, 27-28, 31, 49-51, 64-65, 67, 73-77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. US 5,392,713(Brown), or in the alternative, as being unpatentable over Brown.
Brown teaches a composition comprising a composition comprising a copper metal tubing filled with a thermite igniter composition(col. 2 lines 23-66, claim 2).  Brown further teaches the claimed iron oxide, silicon and aluminum(col. 2 lines 54-66).

Alternatively, it would have been obvious to for one of ordinary skill in the art to have use the core wires of Brown as a thermal spray composition with expected success since the core wires of Brown is materially the same as the claimed thermal spray composition.
Regarding claims 11-14, 18, the instant claims are directed to a composition product.  However, the recited limitations with respect to exothermic reaction are directed to process limitations.  Since the composition as taught by Brown is materially the same as claimed composition, the examiner concludes that the composition as taught by Brown would have inherently been capable of achieving the claimed effects when undergoes an exothermic reaction as claimed.
Regarding claims 27-28, 31 and 73, the recited limitations are directed to the substrate subjected to a coating treatment by the claimed composition through an exothermic reaction.  The claimed substrate is independent from the scope of the claimed composition, and does not materially affect the claimed composition.  
Regarding claim 51, since the thermite composition of Brown is materially the same as claimed composition, the composition of Brown is inherently capable of forming a coating on a substrate as claimed.
Regarding claims 64-65, 67 and 74, the composition of Brown is materially the same as claimed composition.  Additionally, the preamble “for thermally spraying to a substrate” merely states the intended use for the claimed composition and does not contain any material limitations that patentably distinguish the claimed composition from the composition of Brown.
Regarding claim 75, the composition as taught by Brown is materially the same as claimed composition.  The thermite igniter is capable of creating an exothermic reaction when ignited as claimed.  Additionally, the preamble “for thermally spraying a substrate” merely states the intended use for the claimed composition, and does not provide any specific limitations that materially differentiate the claimed composition from the composition of Brown.
Regarding claims 76-77, Brown further teaches the claimed iron oxide, silicon and aluminum(col. 2 lines 54-66).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4-5, 21, 66, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over McComb.
The teachings of McComb are discussed in section 8 above.  McComb further teaches that the cored wires are filled with 4-12wt% Al and 4-14wt% magnetite(col. 6 lines 39-40).
	Regarding claims 4-5, 66 and 70, the implicit ratio of Al to Magnetite as taught by McComb overlap the claimed Al to iron oxide ratio.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
	Regarding claim 21, although McComb does not explicitly teach the particle size, one of ordinary skill in the art would have expected that the reactive powder in the composition of McComb would have at least overlapped the claimed particle size any visible particles would have probably read on the claimed particle size of greater than 30 microns as claimed.
Claims 10, 52, 55-62, 68-69, 72 and 80, is/are rejected under 35 U.S.C. 103 as being unpatentable over McComb, and further in view of Halcomb et al. US 4,963,203 (Halcomb).
The teachings of McComb are discussed in section 5 above.  However, McComb does not explicitly teach the claimed boron and carbon in the composition.
Halcomb teaches a thermite composition comprising oxidizable metal such as Al, oxidizing reagent such as copper oxides and iron oxides, and a high-temperature-stable additive such as boron carbide (B4C)(col. 2 lines 19-47).

Additionally, the composition of McComb in view of Halcomb is materially the same as claimed composition.  Additionally, the preamble “for thermally spraying a downhole component” merely states the intended use for the claimed composition and does not contain any material limitations that patentably distinguish the claimed composition from the composition of McComb in view of Halcomb.  Furthermore, since the composition of McComb in view of Halcomb is materially the same as claimed composition, one of ordinary skill in the art would have expected it to be capable of forming a layer of metallic material on the downhole component as claimed.
Regarding claims 55, 62 and 68-69, Halcomb further teaches that the oxidizing reagent can be copper oxide.  It would have been obvious to one of ordinary skill in the art to have incorporated the copper oxide as taught by Halcomb into the composition of McComb since McComb teaches a CuO containing thermite is expected to be near thermal optimum(col. 2 lines 53-55).  Additionally, Halcomb teaches that oxides such as CuO can be present in an amount of about 64-92 wt% and Al can be present in an amount of about 7.5-35.5wt%.  The calculated ratio of CuO and Al in the composition of McComb in view of Halcomb encompasses the claimed CuO and Al ratio.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Claims 54, 63 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over McComb, or McComb in view of Halcomb, and further in view of GB 736,825 (GB825).
The teachings of McComb and McComb in view of Halcomb are discussed in sections 5 and 9 above.  However, McComb or McComb in view of Halcomb does not explicitly teach the claimed Li in the composition.
GB825 teaches a thermite mixture comprising Al and iron oxide(page 1 lines 19-23)3, wherein the grains of the termite mixture are coated with Li(abstract, page 2 lines 20-31).
Regarding claims 54, 63 and 71, it would have been obvious to one of ordinary skill in the art to have incorporated Li as taught by GB825 into the composition of McComb or McComb in view of Halcomb in order to speed up the thermite reaction as taught by GB825(abstract, page 2 lines 20-31).
Claims 10, 52, 55-62, 68, 72, 78-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, and further in view of Halcomb.
The teachings of Brown are discussed in section 6 above.  Brown further teaches the presence of Boron in the thermite igniter(col. 2 line 59).  However, Brown does not explicitly teach the claimed carbon in the composition.
Halcomb teaches a thermite composition comprising oxidizable metal such as Al, oxidizing reagent such as copper oxides and iron oxides, and a high-temperature-stable additive such as boron carbide (B4C)(col. 2 lines 19-47).
Regarding claims 62, 68 and 78, Halcomb further teaches that the oxidizing reagent can be copper oxide.  It would have been obvious to one of ordinary skill in the 
Regarding claims 10, 52, 55-61, 72 and 79-80, it would have been obvious to one of ordinary skill in the art to have incorporated the high-temperature-stable additive such as boron carbide as taught by Halcomb into the thermite composition of Brown in order to enhance gas production as taught by Halcomb(col. 2 lines 39-47).
Additionally, the composition of Brown in view of Halcomb is materially the same as claimed composition.  Additionally, the preamble “for thermally spraying a downhole component” merely states the intended use for the claimed composition and does not contain any material limitations that patentably distinguish the claimed composition from the composition of Brown.  Furthermore, since the composition of Brown in view of Halcomb is materially the same as claimed composition, one of ordinary skill in the art would have expected it to be capable of forming a layer of metallic material on the downhole component as claimed.
Claims 54, 63 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, or Brown in view of Halcomb, and further in view of GB 736,825(GB825).
The teachings of Brown and Brown in view of Halcomb are discussed in section 6 and 11 above.  However, Brown or Brown in view of Halcomb does not explicitly teach the claimed Li in the composition.
GB825 teaches a thermite mixture comprising Al and iron oxide(page 1 lines 19-23)3, wherein the grains of the termite mixture are coated with Li(abstract, page 2 lines 20-31).
.
Response to Arguments
Applicant’s arguments in the response filed 1/13/2021 have been considered but they are not persuasive for the same reasons set forth in the rejection grounds above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733